Citation Nr: 0817500	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  02-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to November 1974.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2001 rating decision by the Winston-Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
2004, the veteran testified at a Travel Board Hearing before 
the undersigned; a transcript of that hearing is of record.  
In February 2005, the Board remanded the case for additional 
development.


FINDINGS OF FACT

The veteran failed to report for VA examinations scheduled in 
conjunction with his claim for an increased rating (and 
necessary to determine whether he is entitled to an 
increase); good cause for his failure to appear is neither 
shown nor alleged.


CONCLUSION OF LAW

The veteran's claim seeking a rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine must be 
denied because he failed (without good cause) on two 
occasions to report for VA examinations scheduled to 
determine his entitlement to this benefit.  38 C.F.R. §§ 
3.326(a), 3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

February 2003 and April 2005 letters from the RO explained 
what the evidence needed to show to substantiate the claim.  
They also explained VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The veteran 
was advised to submit any evidence in his possession 
pertaining to his claim.  The January 2003 statement of the 
case (SOC) and subsequent supplemental SOCs (SSOCs) provided 
the text of applicable regulations and explained what the 
evidence showed and why the claim was denied.  The veteran 
has not been advised of the criteria governing effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006)), however effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.  

In Vazquez-Torres v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims outlined the specific 
notice that must be provided to veterans seeking an increased 
rating.  While the April 2005 VCAA notice in this matter 
provided only part of the notice required by Vazquez-Torres 
(the veteran was advised he needed to show the disability had 
increased in severity and to submit/identify medical records 
showing increased disability/symptoms, statements from 
individuals noting his symptoms, and his own description of 
the symptoms of the disability), he is not prejudiced by such 
notice defect, as his testimony at the Travel Board hearing 
reflects that he has ample knowledge of the criteria for 
rating his back disability, and that to establish entitlement 
to an increased rating he should show an adverse impact of 
the disability on his ability to work/function.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  The claim was thereafter 
readjudicated.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Regarding VA's 
duty to assist, the RO has obtained the veteran's service 
medical records, along with available VA and private medical 
evidence.  A VA examination was conducted in April 2003.  The 
RO has made efforts to arrange for a VA examination of the 
veteran addressing the amendments to the rating schedule for 
back disabilities that became effective after the April 2003 
examination.  However, the veteran has not appeared for three 
scheduled examinations, and has not provided adequate cause 
for his failure to report to the second and third such 
examinations.  Given that the duty to assist is not a one way 
street (See Wood v. Derwinski, 1 Vet. App. 190 (1991), the 
Board finds that VA has met its assistance obligations.

II.  Facts and Analysis

The February 2005 remand, in pertinent part, instructed the 
RO to arrange for a VA examination to determine the current 
severity of the veteran's degenerative disc disease of the 
lumbar spine, and to specifically address the criteria 
contemplated in the changes to the rating schedule for back 
disabilities adopted in September 2003.  

The RO contacted the veteran to schedule examinations on June 
4, 2007; July 11, 2007; and July 20, 2007, but the veteran 
cancelled each of the examination appointments.  The veteran 
indicated that he could not make the June 4th appointment 
because he would be out of state attending a sick daughter; 
he requested an appointment in mid-July.  He subsequently 
cancelled appointments scheduled on July 11th and July 20th, 
stating that he "has no money to rent a car at this time of 
the month" and specifying that examinations should only be 
scheduled on the second, third, fourth, fifth, or sixth days 
of any month because he "only has money to spend on 
something those days."  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. See 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).

VA regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination in a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655.

The record clearly shows that the veteran failed, without 
good cause, to report for scheduled VA examinations.  While 
he may have had good cause for the failure to report to the 
first scheduled examination, the RO made two further attempts 
to accommodate him during the period he indicated that he 
would be available, and he cancelled each of the 
appointments.  His subsequent statement that he would only be 
available on the second through sixth day of a month is 
contrary to his earlier statement regarding his availability 
in mid-July, and does not show a good faith attempt to 
cooperate with the VA's attempts to assist him in his claim 
by scheduling an examination.  The Board finds that the 
veteran has not shown good cause for failing to report for 
the July 11, 2007, and July 20, 2007, examinations.  

As the instant claim is a claim for increase, 38 C.F.R. § 
3.655 (b) mandates that it must be denied.  38 C.F.R. § 3.655 
is dispositive in this matter.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




ORDER

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


